Citation Nr: 1455953	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-21 065A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether A.J. may be recognized as the Veteran's spouse for benefits purposes.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1959 to December 1968 and from February 1969 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not establish that the Veteran's October 1979 marriage to A.J. was valid under applicable law for VA benefits purposes.


CONCLUSION OF LAW

The criteria for recognition of A.J. as the Veteran's spouse for benefits purposes are not met.  38 U.S.C.A. § 103(c) (West 2002 & Supp. 2014); 38 C.F.R. § 3.1(j) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants (VCAA duties) in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the case rests on the interpretation and application of the relevant law.  The VCAA duties do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  The record shows the Veteran was notified of the necessary evidence pertinent to his claim and of his responsibility to provide evidence in support of his claim.  There is no indication that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

VA regulations provide that marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2014).  

Proof that a marriage has been annulled should consist of a copy or abstract of the decree of annulment.  38 C.F.R. § 3.207 (2014).

In this case, the evidence of record shows that the Veteran married F.C.A. in April 1963 and A.J. in October 1979.  The marriages are show to have been performed in the Philippines and that the marriage contracts indicate all parties were residents of the Philippines at the time of marriage.  VA records show that in an August 1980 VA Form 21-868c, Declaration of Marital Status, the Veteran reported that he was presently married to F.C.A.  In a statement subsequently received by VA in August 1980 he reported that his spouse had filed for legal separation and in a November 1980 statement he reported that a petition for legal separation had been approved by the County Court of Los Angeles, California.  

In September 2009, the Veteran provided the RO a copy of a judgment notice by the Los Angeles Superior Court noting dissolution of his marriage to F.C.A. effective in April 2006.  It was also noted that the Los Angeles Superior Court had acquired jurisdiction of the Veteran in August 2002.  The Veteran's correspondence received by VA in October 2009 was accepted as a claim for recognition of A.J. as his spouse for VA benefits purposes.  The evidence of record also shows that since that time he has been a resident of the Philippines.  In statements in support of his claim he asserted, in essence, that his October 1979 marriage to A.J. was valid based upon the April 2006 judgment and dissolution of his marriage to F.C.A.  In statements received by VA in May 2011 he also reported that he had lived with another woman, L.B.R., for several years prior to August 2005.  

The Board finds that the evidence of record does not establish that the Veteran's October 1979 marriage to A.J. was valid under applicable law for VA benefits purposes.  The record clearly shows that the October 1979 marriage between the Veteran and A.J. took place in the Philippines, that they were residents of the Philippines at that time, and that the Veteran has been a resident of the Philippines during the course of this appeal.  The validity of that marriage must be determined under Philippine law.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

In Badua v. Brown, 5 Vet. App. 472, 474 (1993), the United States Court of Appeals for Veterans Claims noted that Article 83 of the Civil Code of the Philippines provided that any marriage subsequently contracted by any person during the lifetime of the first spouse of such person with any person other that such first spouse shall be illegal and void from its performance.  That law included an exception if the first marriage was annulled or dissolved.  Although the Veteran's marriage to F.C.A. was dissolved by the State of California in April 2006, the evidence shows that under Philippine law applicable in October 1979 his attempted marriage to A.J. was illegal and void from its performance.  The Veteran has provided no evidence to support his claim that his October 1979 marriage, illegal and void from its performance under Philippine law, was valid because of the April 2006 dissolution of his prior marriage.  There is no apparent factual or legal basis under any applicable law whereby such an illegal and void marriage may be found, retroactively, to be valid.  Based upon the evidence of record his legal impediment to marry was removed in April 2006, any marriage after that date would be valid.

The Board finds, however, that there is no evidence that the Veteran's relationship with A.J. after April 2006 may be deemed to be a valid marriage for VA benefits purposes, including as a result of a common-law marriage.  In Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 2008), United States Court of Appeals for the Federal Circuit took note of case law citing Philippine legal materials and concluded that common law marriage is not recognized in the Philippines.  The Veteran does not contend that he and A.J. have undertaken any action to make their marriage valid under applicable law since April 2006 (although he has apparently considered "remarrying" A.J.).   There is likewise no evidence that they considered themselves to be in a common-law marriage but that the Veteran was unaware that Philippine law would not recognize a common-law marriage.  He has provided no such claim, and there is no indication based upon the available record of any evidence that would substantiate the claim that he had intended to enter into a common-law marriage with A.J. after April 2006.  The Board further finds the Veteran's statements as to his marital and living arrangements are not credible.  His May 1980 statement to VA that he continued to be married to F.C.A. after October 1979 and his May 2011 statement that he had lived with L.B.R. for several years is inconsistent with the requirements under 38 C.F.R. § 3.52 for a marriage that may be deemed valid for VA benefits purposes.  Therefore, the appeal must be denied.


ORDER

The appeal as to whether A.J. may be recognized as the Veteran's spouse for benefits purposes is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


